      Case: 3:16-cv-50103 Document #: 203 Filed: 02/03/21 Page 1 of 2 PageID #:4029




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHEN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

 RICHARD J. JANKOWSKI,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
 v.                                                  )   Case No. 16-cv-50103
                                                     )
 DEAN FOODS COMPANY, and DEAN                        )   Honorable Judge Iain D. Johnston
 DAIRY HOLDINGS, LLC,                                )
                                                     )   Magistrate Judge Lisa A. Jensen
                         Defendant,                  )
                                                     )
and                                                  )
                                                     )
 ALTERA INSURANCE USA, INC.,                         )
                                                     )
                    Respondent.


                         MOTION FOR CONDITIONAL JUDGMENT

         NOW COMES Plaintiff, Richard J. Jankowski, by and through his counsel, Timothy J.

Coffey of The Coffey Law Office, P.C., and respectfully moves this Honorable Court to enter a

Conditional Judgment against Respondent, ALTERA INSURANCE USA, INC., and in support

thereof states as follows:

         1. On December 18, 2020, this Court entered an Amended Judgment in this matter in the

            amount of $5,066,286, all of which remains unsatisfied.

         2. On December 30 2020, Plaintiff served the Respondent with a Third Party Citation to

            Discover Assets related to the Amended Judgment.

         3. Respondent has failed to file an Answer to same, failed to appear on the return date

            (January 29, 2021 at 10 am, remote via Zoom), and has failed to date to produce any

            of the documents requested in the Rider attached to the Citation, or otherwise
  Case: 3:16-cv-50103 Document #: 203 Filed: 02/03/21 Page 2 of 2 PageID #:4030




          respond.

      4. Attached as Plaintiff’s Group Exhibit “A” is a copy of the Third Party Citation to

          Discover Assets, Rider thereto and Proof of Service.



      WHEREFORE, Plaintiff prays that this Honorable Court enter a Conditional Judgment

against Respondent, ALTERA INSURANCE USA, INC., in the sum of $5,066,286 plus costs,

and enter any other relief it deems just.


                                      Respectfully Submitted,
                                      Plaintiff, RICHARD J. JANKOWKSI,


                                      By: /s/ Timothy J. Coffey____________
                                              Timothy J. Coffey, Esq.
                                              THE COFFEY LAW OFFICE, P.C.
                                              Attorneys for RICHARD J. JANKOWSKI
                                              The Coffey Law Office, P.C.
                                              330 S. Naperville Road, Suite 404
                                              Wheaton, IL 60187
                                              (630) 326-6600/(630) 326-6601(fax)
                                              tcoffey@worker-law.com




                                              2
